Exhibit 10.1

CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE

This Severance and Release (“Agreement”) is made this 11th day of July, 2012 by
and between Penn Virginia Corporation (hereinafter “Penn Virginia” or the
“Company”) and Michael E. Stamper (hereinafter “EMPLOYEE”).

WHEREAS, EMPLOYEE and Penn Virginia wish to agree on matters relating to the end
of EMPLOYEE’s employment with the Company on the terms set forth herein; and,

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and fully intending to be legally bound hereby, EMPLOYEE and Penn
Virginia agree as follows:

1. EMPLOYEE, for and in consideration of the covenants described herein, and
other consideration set forth herein, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE Penn Virginia, together with its
predecessors-in-interest, successors-in-interest, parent, subsidiaries,
divisions, and affiliates, and its current or former owners, officers,
directors, employees, agents or representatives, from all legally waivable
causes of action, suits, debts, claims, cross-claims, counterclaims and demands
whatsoever in law or in equity, that he ever had, now has, may have had, or
hereafter may have, or which his successors, assigns, heirs, executors,
administrators may have, by reason of any matter, cause, or thing whatsoever,
occurring at any time in the past up to and including the date of the execution
of this Agreement and particularly, but without limitation of the foregoing
general terms, any claims and/or counterclaims relating in any way to EMPLOYEE’s
employment relationship with Penn Virginia, including, but not limited to, any
legally waivable claims arising under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. 2000e et seq., the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq.; the Americans with Disabilities Act (“ADA”),
29 U.S.C. § 706 et seq., the Family Medical Leave Act of 1993 (“FMLA”), 29
U.S.C. § 29601 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 301 et seq., the Pennsylvania Human Relations Act, 43 Pa.
Stat. Ann. §§ 951 et seq.; Pennsylvania Equal Pay Law, 43 Pa. Stat. Ann. §§
336.1 et seq.; the Pennsylvania Wage Payment and Collection Law, 43 Pa. Stat.
Ann. §§ 260.1-260.11a., and all other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized
arising prior to the effective date of this Agreement, and including any claims
for attorneys’ fees and costs, except that this release of Claims excludes
(1) claims not waivable as a matter of law and (2) claims for a breach of this
Agreement. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

2. In consideration of EMPLOYEE’s execution of this Agreement, his agreement to
be legally bound by its terms, and the undertakings of EMPLOYEE as set forth
herein, including his agreement to release and permanently waive claims of any
kind against Penn Virginia:

a. EMPLOYEE acknowledges and agrees that EMPLOYEE’s separation date (“Separation
Date”) from Penn Virginia will be September 1, 2012. EMPLOYEE also agrees that
he will continue to use his best efforts to perform his job through his
Separation Date. EMPLOYEE understands that his employment through the Separation
Date is “at will” and may be terminated by the Company at any time and for any
reason, or for no reason.



--------------------------------------------------------------------------------

b. Penn Virginia shall pay the EMPLOYEE $280,000 (TWO HUNDRED EIGHTY THOUSAND
DOLLARS), less applicable taxes. Payment shall be made within thirty (30) days
after the Separation Date.

3. Nothing in this Agreement prevents or prohibits EMPLOYEE from filing a claim
with a government entity, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law on behalf of the government.
However, EMPLOYEE understands that, because EMPLOYEE is waiving and releasing
all claims for monetary damages and any other claims for personal relief,
EMPLOYEE may only seek and receive non-personal forms of relief through any such
claim.

4. EMPLOYEE shall treat the terms and conditions of this Agreement as
confidential to the fullest extent allowed by law, and only to that extent, and
will not be disclosed to any person except to the EMPLOYEE’s attorney,
accountant or tax preparer, or except as may be required by law or agreed to in
writing by the Company.

5. EMPLOYEE acknowledges and agrees that during his employment with the Company,
he had access to proprietary or confidential information, technical data, trade
secrets or know-how, including, but not limited to, market research and plans,
product plans, pricing and discount plans, customer lists and customers,
advertising, processes, formulas, technology, designs, and sales methods and
systems, personnel information, compensation plans, either directly or
indirectly in writing or orally (“Confidential Information”). Such Confidential
Information is a valuable and unique asset of the Company and EMPLOYEE agrees
that he will not at any time in the future disclose any such Confidential
Information to any person for any reason whatsoever without the prior written
authorization of the Company.

6. EMPLOYEE hereby warrants that he will return to the Company all items of
property provided by the Company for EMPLOYEE’s use during employment with the
Company. EMPLOYEE also warrants that he will return to the Company all documents
and materials (in electronic, paper or other form) created or received by
EMPLOYEE in the course of employment with the Company, except EMPLOYEE’s
personal copies of documents evidencing (i) hire, compensation rate and
payments, benefits, and (ii) any other agreements between EMPLOYEE and the
Company signed by EMPLOYEE.

7. EMPLOYEE hereby agrees and recognizes that his employment relationship with
Penn Virginia has been permanently and irrevocably severed and that the Company
does not have any obligation, contractual or otherwise, to hire, rehire, or
re-employ him in the future.

8. The parties further recognize and agree that this Agreement is not an
admission of liability on the part of any party, which liability and
responsibility for damages are specifically denied. The sole purpose of this
Agreement is to enable the parties to agree on matters relating to the end of
EMPLOYEE’s employment with Penn Virginia.

9. The parties agree that any dispute arising under this Agreement, or related
in any way to the term of same, shall be governed by the laws of the State of
Pennsylvania, without regard to choice of law principles.

10. This Agreement may be executed in counterparts by facsimile, all of which
taken together shall constitute an instrument enforceable and binding upon the
parties.

11. This Agreement shall be construed as a whole according to its fair meaning.
It shall not be construed strictly for or against EMPLOYEE or Penn Virginia.

 

2



--------------------------------------------------------------------------------

12. The provisions of this Agreement are severable, and if for any reason any
part hereof shall be found to be unenforceable, the remaining provisions shall
be enforced in full.

13. EMPLOYEE hereby certifies and acknowledges as follows:

a. that he has read the terms of this Severance Agreement and Release, and that
he understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE Penn Virginia, in accordance with paragraph 1;

b. that he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges as adequate and
satisfactory to him;

c. that he has been directed by this writing to consult with his attorney prior
to signing this Severance Agreement and Release;

d. that he understands that by executing this Severance Agreement and Release,
he is not waiving rights or claims that may arise after the date the waiver is
executed;

e. that neither Penn Virginia nor any of its agents, representatives, employees,
or attorneys have made any representations to him construing the terms or
effects of this Agreement other than those expressly set forth in this Severance
Agreement and Release;

f. that Penn Virginia has provided him with at least 21 days within which to
consider whether to sign this Severance Agreement and Release and that he has
signed on the date indicated below after concluding that this Severance
Agreement and Release is satisfactory to him;

g. that he has the right to revoke this Severance Agreement and Release for a
period of 7 days following his execution of the Agreement by giving written
notice to Penn Virginia by fax or hand delivery to the attention of:

Patrick J. Udovich

Vice President of Human Resources

100 Matsonford Road

Radnor, PA 19087

(P) 610-687-8900

(F) 610-687-3688

IN WITNESS WHEREOF, and intending to be legally bound hereby, EMPLOYEE and Penn
Virginia hereby execute the foregoing Severance Agreement and Release.

[THE REMAINDER OF THIS PAGE IS BLANK.]

 

3



--------------------------------------------------------------------------------

CAUTION: READ CAREFULLY.

DO NOT SIGN THIS AGREEMENT, WHICH CONTAINS A GENERAL RELEASE, UNTIL AND UNLESS
IT IS THOROUGHLY UNDERSTOOD.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS AGREEMENT.

 

/s/ Michael R. Wilder

   

/s/ Michael E. Stamper

WITNESS     MICHAEL E. STAMPER     Date: August 31, 2012     PENN VIRGINIA
CORPORATION    

/s/ Patrick J. Udovich

    By: PATRICK J. UDOVICH     Title: Vice President, Human Resources     Date:
August 31, 2012

 

4